ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Bushra Company                                 )      ASBCA No. 59918
                                               )
Under Contract No. M68450-06-M-7233            )

APPEARANCE FOR THE APPELLANT:                         Mrs. Bushra Mohammed
                                                       Owner

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      ChristinaLynn E. McCoy, Esq.
                                                       Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY
               ON APPELLANT'S MOTION FOR RECONSIDERATION

       Before the Board is appellant Bushra Company's (Bushra's) timely motion for
reconsideration of our earlier dismissal of its appeal for failure to timely appeal the
contracting officer's final decision. We deny the motion.

       A motion for reconsideration is not the place to present arguments previously
made and rejected. "When litigants have once battled for a decision, they should
neither be required, nor without good reason permitted, to battle for it again. Motions
for reconsideration do not afford litigants the opportunity to take a "'second bite at the
apple' or to advance arguments that properly should have been presented in an earlier
proceeding." Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed. Cir. 2014) (citations
omitted); see also Avant Assessment, LLC, ASBCA No. 58867, 15-1BCA~36,137 at
176,386.

        Here, Bushra's four-sentence motion for reconsideration is nothing more than
the rehashing of an argument that it previously presented. In its motion, Bushra argues
that the termination for cause at issue in this appeal was the government's fault
because the contracting officer's representative did not have a functioning email
account (app. br.). This argument was raised by Bushra in its earlier opposition to the
government's motion to dismiss and was duly considered by us at the time that we
granted the government's motion. We need not address it again here, but do note that,
as discussed in our earlier opinion, whether or not the email account at issue affected
Bushra's ability to perform the contract, it did not preclude the filing of a timely
appeal of the contracting officer's decision. And without such a timely appeal, we do
not possess the authority to consider the merits of Bushra's case.
       For the reasons stated herein, we deny Bushra's request for reconsideration of
the dismissal of ASBCA No. 59918 for lack of jurisdiction.

      Dated: 16 June 2016

                                                   ~/
                                                 J. REID PROUTY
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


 I concur                                        I concur

            /Z--?           /!

  d;~,~
 MARK N. STEMPLER                                RICHARD SHACKLEFORD
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59918, Appeal ofBushra
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2